                                                                                        E-FILED
                                                         Thursday, 08 August, 2019 02:48:04 PM
                                                                   Clerk, U.S. District Court, ILCD

                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF ILLINOIS
                           SPRINGFIELD DIVISION


UNITED STATES OF AMERICA,                    )
                                             )
      Plaintiff,                             )
                                             )
 v.                                          )       Case No. 18-30039
                                             )
JACQUES GHOLSTON,                            )
                                             )
      Defendant.                             )

                                    OPINION

RICHARD MILLS, United States District Judge:

      Defendant Jacques Gholston has filed a motion to suppress.

      The motion to suppress was referred to the magistrate judge for a hearing and

Report and Recommendation.

      In the Report and Recommendation, United States Magistrate Judge Tom

Schanzle-Haskins recommends that the motion to suppress be denied.

      The Defendant has filed objections to the Report and Recommendation.

      The Court has reviewed the record, including the transcript of the motion

hearing before Judge Schanzle-Haskins.

                              I.     BACKGROUND

      On April 29, 2018, Quincy, Illinois Police Officer Erik Cowick arrested

Defendant Jacques Gholston when he and other officers found methamphetamine in
                                         1
a truck following a traffic stop of the Defendant. On July 10, 2018, the Defendant

was charged by Indictment with one count of possession of 5 grams or more of

methamphetamine (actual), with intent to distribute, in violation of 18 U.S.C. §

841(b)(1)(B).

      On September 18, 2018, the Defendant filed a motion to suppress. On March

25 and 26, 2019, the Court held a hearing on the motion. A transcript of the hearing

was filed and the parties have submitted post-hearing memoranda.

      In the Report and Recommendation, the magistrate judge found that “Officer

Cowick may have extended the stop for a minute or two beyond the time needed to

conduct the traffic stop.” Doc. No. 27, at 17. He then noted the Court “does not

need to decide whether Officer Cowick unreasonably delayed completing the traffic

stop because Officer Cowick had reasonable suspicion based on articulable facts that

Gholston was distributing methamphetamine from the Truck.”              Id. at 18.

Accordingly, the magistrate judge found that Officer Cowick had a proper basis to

detain the Defendant until Deputy Saalborn arrived and the K-9 alerted on the Truck.

      Pursuant to 28 U.S.C. § 636(b)(1)(C), the Court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate

judge.”




                                         2
      The Court notes that Defendant does not object to the summary of facts

contained in the Report and Recommendation. Accordingly, the Court will only

recite those facts that are pertinent to its conclusion.

                                   II.    DISCUSSION

      What begins as a lawful traffic stop might violate the Fourth Amendment if

the officer exceeds the scope or unreasonably prolongs the stop. See United States

v. Lewis, 920 F.3d 483, 491 (7th Cir. 2019). “A traffic stop ‘can become unlawful

if it is prolonged beyond the time reasonably required to complete the mission of

issuing a warning ticket.’” Id. (quoting Rodriguez v. United States, 135 S. Ct. 1609,

1614-15 (2005)). A dog sniff of a vehicle’s exterior only for illegal drugs does not

violate an individual’s Fourth Amendment rights, even when there is no reasonable

suspicion of drugs. See Illinois v. Caballes, 543 U.S. 405, 410 (2005). However,

such a stop becomes unlawful “if it is prolonged beyond the time reasonably required

to complete the stop’s original mission.” Lewis, 920 F.3d at 491 (quoting Rodriguez,

135 S. Ct. at 1612).

      Here, it took twenty minutes from the beginning of the traffic stop until the

drug dog alerted—from 12:17 a.m. to 12:37 a.m. Whether that is a reasonable

amount of time is a close question. United States v. Garrett, 139 F. App’x 720, 723

(7th Cir. 2005) (stating that “if Cade alerted within 5 or 10 minutes of Garrett being

pulled over, that would likely be a reasonable amount of time for [the officer] to still


                                            3
be responding to a traffic violation. But if the alert happened 19 minutes into the

stop, perhaps not.”).

      In United States v. Sanford, 806 F.3d 954 (7th Cir. 2015), the amount of time

that elapsed between the initial stop of the car until the dog alerted for drugs was 26

or 27 minutes. See id. at 957. The defendant in Sanford claimed the police

“dawdled” in issuing the ticket. See id. at 959. “The trooper who had stopped the

car spent several minutes chatting with a fellow trooper about sports and a euchre

tournament while twice stating (then quickly correcting himself) that he wanted to

wait for the dog to arrive before completing the writing of the ticket.” Id. The court

concluded that extending the stop by about eight minutes was “not an unreasonable

amount of time to prolong the stop.” Id.

      “[W]hen an officer acts expeditiously but is delayed waiting for the arrival of

a drug-sniffing dog or other investigative resources, a 20-minute stop could be

justifiable.” United States v. Lopez, 907 F.3d at 472, 486 (7th Cir. 2018). However,

“a 15-minute stop would be too long if the investigation justifying the stop finished

at the 14-minute mark.” Id.

      Part of the delay here can be attributed to the Defendant’s refusal to produce

his license. As a result, Officer Cowick could not scan in the identifying information

from the coded bar on the back of the license. Instead, he had to manually enter the

information. Part of the delay can also be attributed to Officer Cowick’s failure at


                                           4
the outset of the traffic stop to ask for proof of insurance, which resulted in the officer

having to manually enter the information twice.            The Court agrees with the

magistrate judge that this was an “innocent mistake” due to the non-routine nature

of the traffic stop, in that the Defendant had gotten out of his vehicle and was walking

across the street until Officer Cowick directed him to return. It was not a routine

stop in which the officer would walk up to the vehicle and ask the driver for his

license and proof of insurance. The Court concludes that most of the time that

elapsed during the traffic stop is due to these extenuating circumstances.

      The magistrate judge found that Officer Cowick wanted to continue the traffic

stop until Deputy Saalborn arrived with the K-9. Officer Cowick spoke with Officer

Hodges privately about his belief the Defendant had methamphetamine in the truck.

Moreover, he interrupted his preparation of the written warning to send messages to

Sergeant Elbus telling him to take his time with the outstanding Notice of Violation,

to talk to Sergeant Elbus on the phone and to send a message to Deputy Saalborn to

hurry up because he would have to let Defendant go once he served the Notice of

Violation. The magistrate judge found that although these activities did not take

significant amounts of time, the activities delayed completing the traffic stop.

“Officer Cowick may have extended the stop for a minute or two beyond the time

he needed to conduct the traffic stop.” Doc. No. 27, at 17.




                                            5
      The magistrate judge concluded that the Court “does not need to decide

whether Officer Cowick unreasonably delayed completing the traffic stop because

Officer Cowick had reasonable suspicion based on articulable facts that Gholston

was distributing methamphetamine from the Truck.” Id. at 18.

      Upon reviewing the record, the Court concludes that the traffic stop of the

Defendant was not prolonged beyond the amount of time reasonably required to

complete the stop. Officer Cowick testified he never stopped working on the

warning while communicating with other officers about the situation. Between

12:24 and 12:32 a.m., Officer Cowick prepared and printed the warning for failure

to signal while making a right turn. At 12:33 a.m., Cowick exited his squad car and

asked the Defendant if he had proof of insurance. The Defendant responded that

while his girlfriend had insurance on the truck, he did not have any proof of

insurance.

      At 12:34, Officer Cowick returned to his squad car to write the ticket for

driving without proof of insurance. Officer Cowick had to reenter all the identifying

information to generate the ticket. At 12:35 a.m., Cowick told one of the other

officers that it made no sense that one had to go back and start all over to write the

second ticket. At 12:37 a.m., Deputy Saalborn arrived at the scene with the K-9. At

12:37 a.m., the K-9 alerted on the truck. Officer Cowick told the Defendant the dog

had alerted and that they would search the truck.               The officers found


                                          6
methamphetamine in the truck. At 12:40 a.m., the Defendant was placed under arrest

for possession of methamphetamine.

      Officer Cowick testified he was still working on the insurance citation at the

time the K-9 arrived. He said the citation was printing out at the time the dog alerted.

      Because this was not a routine traffic stop, the Court finds that the stop was

not unreasonably prolonged. It was prolonged due to an innocent mistake, that being

Officer Cowick’s failure to ask for both license and proof of insurance at the

beginning of the stop. Another factor which contributed to the length of the stop

was the Defendant’s failure to produce his license, which resulted in Cowick having

to manually enter the information on the citations.

      Officer Cowick’s communication with other officers generally related to the

traffic stop. Unlike the officers in Sanford, Cowick was not talking about sports or

a euchre tournament or otherwise dawdling. Moreover, Cowick’s actions did not

extend the 20-minute stop by as much as eight minutes, as in Sanford, which the

Seventh Circuit determined was “not an unreasonable amount of time,” in a stop that

lasted 26 or 27 minutes. Sanford, 806 F.3d at 959.

      Officer Cowick was completing the second citation when the dog alerted 20

minutes into the stop. Based on the particular circumstances of this case, the Court

finds that the 20-minute stop was justifiable. See Lopez, 907 F.3d at 486. Any delay

attributed to Cowick’s actions was de minimis and did not unreasonably extend the


                                           7
stop. Once the dog alerted, the officers had probable cause to search the vehicle.

See United States v. Bentley, 795 F.3d 630, 635 (7th Cir. 2015).

                                III.   CONCLUSION

      Based on the foregoing, the Court finds that Officer Cowick had probable

cause to believe the Defendant committed the traffic violation. The officer did not

detain the vehicle longer than reasonably necessary in order for the K-9 to arrive.

Once the K-9 alerted, probable cause existed to search the vehicle. Therefore, the

Court need not determine whether reasonable suspicion existed that Defendant was

distributing methamphetamine from his truck.

      Accordingly, the Court will adopt the magistrate judge’s recommendation to

deny the Defendant’s motion to dismiss.

      Ergo, the Court ADOPTS the Report and Recommendation [d/e 27] of United

States Magistrate Judge Tom Schanzle-Haskins.

      The Motion to Dismiss of Defendant Jacques Gholston [d/e 8] is DENIED.

ENTER: August 8, 2019

      FOR THE COURT:
                                                   /s/ Richard Mills
                                                   Richard Mills
                                                   United States District Judge




                                          8
